                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DMSION
                                 No. 2:17-CR-21-D


UNITED STATES OF AMERICA,               )
                                        )
                  v.                    )                       ORDER
                                        )
 JAMES :MELVIN FEREBEE,                 )
                                        )
                         Defendant.     )


        On March 7, 2019, the court sentenced defendant to 288 months' imprisonment. See [D.E.

50, 52, 58, 60]. On March 20, 2019, defendant appealed [D.E. 54], and the appeal remains pending.

In light ofdefendant's pending appeal, the court DISMISSES WITHOUT PREruDICE defendant's

motions to reduce sentence [D.E. 63, 64] and DENIES defendant's motion for leave to file a reply

, [D.E. 65]. See,~ Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982) (per curiam);

United States v. Sanders, No. 1: 17-CR-29-HAB, 2020 WL 3268492, at* 1 (N.D. Ind. June 17, 2020)

(unpublished); United States v. Watts, No. CR 16-104, 2020 WL 3036545, at *2 (M.D. La. June 5,

2020)(unpublished); United Statesv.Belton,No. 5:18-CR-113-FL-l, 2020U.S. Dist. LEXIS 75837,

at *2 (E.D.N.C. Apr. 29, 2020) (unpublished).

        SO ORDERED. This i S' day of November 2020.



                                                      JSC.DEVE:k.m
                                                      United States District Judge




            Case 2:17-cr-00021-D Document 69 Filed 11/25/20 Page 1 of 1
